IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-17-00128-CR

ROY WAYNE GLENN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2016-1796-C1


                                        ORDER


       An Anders brief was filed by appellant’s counsel on April 10, 2018. For the

following reasons, the brief is stricken.

       First, the brief contains the name of the minor victim which is considered sensitive

data and must be redacted. See TEX. R. APP. P. 9.10.

       Second, the brief does not provide the Court with an adequate basis to determine

that counsel has complied with the procedures when filing an Anders brief or has
provided the necessary information for the Court to determine that counsel has properly

informed appellant of the right to review the appellate record, the right to file a response

should appellant desire to do so, and the right to pursue a petition for discretionary

review. See Meza v. State, 206 S.W.3d 684, 689 n. 23 (Tex. Crim. App. 2006) (listing

counsel’s educational burdens).

        Third, the required motion to withdraw was not filed with the brief. See In re

Schulman, 252 S.W.3d 403, 410 (Tex. Crim. App. 2008).

        Counsel is advised to read the following cases and orders: Wilson v. State, 955
S.W.2d 693, 697 (Tex. App.—Waco 1997, order); Sowels v. State, 45 S.W.3d 690, 693 (Tex.

App. —Waco 2001, no pet.), overruled in part on other grounds, Meza v. State, 206 S.W.3d
684, 689 (Tex. Crim. App. 2006); and Stanley v. State, 523 S.W.3d 122 (Tex. App.—Waco

2015, order). This list of cases is not everything counsel will need to know to determine

what is required or not required to do when filing an Anders brief in this Court, but it will

provide the fundamentals and will be a guide to further research as needed.

        Accordingly, appellant’s brief is stricken. Counsel is ordered to file a new brief

without sensitive data, file a motion to withdraw, and provide proof to the Court that

counsel has complied with the Anders procedures set out in the cases above within 14

days from the date of this order.

        The failure of counsel to file a new brief in compliance with this order may result

in the Court abating this proceeding to the trial court pursuant to Rule 38.8 of the Texas


Glenn v. State                                                                         Page 2
Rules of Appellate Procedure. TEX. R. APP. P. 38.8(b).



                                         PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Brief stricken
Order issued and filed April 18, 2018




Glenn v. State                                           Page 3